Citation Nr: 0907103	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  00-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral knee disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral ankle disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right index finger laceration.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
broken nose.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss.  

6.  Entitlement to a compensable disability rating for 
epidermoid cysts of the chest, neck, face, scrotum, and elbow 
prior to November 1, 2007.

7.  Entitlement to a disability rating greater than 10 
percent for epidermoid cysts of the chest, neck, face, 
scrotum, and elbow beginning November 1, 2007.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California and March 2003 and April 2005 
rating decisions of the RO in Waco, Texas.  The case is 
currently under the jurisdiction of the RO in Los Angeles, 
California.  

In its March 2003 rating decision the RO continued a 
noncompensable disability rating for epidermoid cysts of the 
chest, neck, face, scrotum, and elbow with an effective date 
of November 30, 1993, the day of the Veteran's initial claim 
for service connection.  The Veteran disagreed with the 
noncompensable disability rating assigned and in its October 
2008 rating decision the RO increased the Veteran's 
disability rating for epidermoid cysts of the chest, neck, 
face, scrotum, and elbow from noncompensable to 10 percent 
with an effective date of November 1, 2007, the date of a 
surgical excision of a cyst on the Veteran's back.  Where a 
Veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's 
claims for an increased rating for epidermoid cysts, both 
prior to and beginning November 1, 2007, remain before the 
Board.

In a June 2000 VA Form 9 and also in correspondence dated in 
May 2004 the Veteran requested a Travel Board hearing before 
a Veterans Law Judge.  However, in a July 2005 statement the 
Veteran's then representative withdrew the pending request.  

Throughout most of this appeal the Veteran has been 
represented by a private attorney.  However, in June 2007 the 
appointment of representation was withdrawn.  Therefore, the 
Veteran is currently not represented.   

The issues of whether new and material evidence has been 
submitted to reopen previously denied claims for service 
connection for a broken nose and bilateral ankle disorders 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral knee 
disorder in an April 1992 rating decision; this denial was 
confirmed in a January 2000 Board decision.  

2.  The January 2000 Board decision is the last final 
decision prior to the Veteran's request to reopen his claim 
for a bilateral knee disorder in November 2003. 

3.  Evidence received since the January 2000 Board decision 
regarding the Veteran's claim for service connection for a 
bilateral knee disorder is cumulative of evidence previously 
of record and does not raise a reasonable possibility of 
substantiating the claim.

4.  The RO denied service connection for a right finger 
disorder in an August 1992 rating decision.  The Veteran 
perfected an appeal of that decision but during a July 1996 
Travel Board hearing the Veteran's representative 
"deferred" this issue and the Veterans Law Judge presiding 
over the hearing noted that the Veteran would be required to 
submit "new and material evidence" to reopen this issue at 
a later date.  


5.  In an October 1999 rating decision the RO found that the 
Veteran had failed to submit "new and material evidence" to 
reopen a previously denied claim for service connection for a 
right finger disorder.  The appellant submitted a notice of 
disagreement but did not perfect a timely appeal of that 
decision.

6.  The August 1992 and October 1999 rating decisions are the 
last final decisions prior to the Veteran's request to reopen 
his claim for a right finger disorder in May 2002.

7.  Evidence received since the August 1992 and October 1999 
rating decisions regarding the Veteran's claim for service 
connection for a right finger disorder is cumulative of 
evidence previously of record and does not raise a reasonable 
possibility of substantiating the claim.

8.  The RO denied service connection for bilateral hearing 
loss in an October 1999 rating decision.  The Veteran 
submitted a notice of disagreement but did not perfect a 
timely appeal of that decision.

9.  The October 1999 rating decision is the last final 
decision prior to the Veteran's request to reopen his claim 
for bilateral hearing loss in November 2003. 

10.  Evidence received since the October 1999 rating decision 
regarding the Veteran's claim for service connection for a 
bilateral hearing loss is cumulative of evidence previously 
of record and does not raise a reasonable possibility of 
substantiating the claim.

11.  Prior to November 1, 2007, the Veteran's epidermoid 
cysts of the chest, neck, face, scrotum, and elbow were 
manifested by non-disfiguring scars of the face and scars of 
the rest of the body which did not exceed an area of 39 cm, 
did not cause limited motion, were not superficial, unstable, 
or painful, and did not limit the function of the affected 
parts.  Neither did the scars cover at least 5 percent of the 
body or require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

12.  Beginning November 1, 2007, the Veteran's epidermoid 
cysts of the chest, neck, face, scrotum, and elbow have been 
manifested by non-disfiguring scars of the face and scars of 
the rest of the body which did not exceed an area of 77 cm, 
did not cause limited motion, were not superficial, unstable, 
or painful, and did not limit the function of the affected 
parts.  Neither did the scars cover at least 5 percent of the 
body or require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The Board decision of January 2000 and the rating 
decisions of August 1992 and October 1999 are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2008).

2.  New and material evidence has not been received, and the 
claims seeking entitlement to service connection for a 
bilateral knee disorder, right index finger laceration, and 
bilateral hearing loss may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for a compensable disability rating for the 
Veteran's epidermoid cysts of the chest, neck, face, scrotum, 
and elbow prior to November 1, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 7819-7806 
(2008).

4.  The criteria for a disability rating greater than 10 
percent for the Veteran's epidermoid cysts of the chest, 
neck, face, scrotum, and elbow beginning November 1, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 7819-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided herein, the Veteran claims 
that a bilateral knee disorder, a right index finger 
laceration, and bilateral hearing loss are related to his 
service in the United States Army from June 1981 to October 
1986.  The Veteran also contends that his service-connected 
epidermoid cysts of the chest, neck, face, scrotum, and elbow 
are more disabling than evaluated both prior to and beginning 
November 1, 2007.

New and Material Evidence

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

1.	Bilateral Knee Disorder

The Veteran submitted an original claim for service 
connection for a bilateral knee disorder in August 1991.  The 
RO denied that claim in an April 1992 rating decision, 
finding that while there was evidence of complaints of 
bilateral knee pain in service, clinical examinations and X-
rays in the Veteran's service treatment records were negative 
for any abnormalities and there was no evidence of a 
bilateral knee disorder.  In a January 2000 decision, the 
Board confirmed the RO's denial of the Veteran's claim.  The 
Board's decision of January 2000 is final.  38 U.S.C.A. 
§ 7104(b).

The evidence of record at the time of the January 2000 Board 
decision included the Veteran's service treatment records, 
which showed complaints of bilateral knee pain during service 
but also included clinical examinations and X-rays in the 
which were negative for any abnormalities and there was no 
evidence of a bilateral knee disorder.  Also of record were 
private treatment records dated from August 1988 to September 
1992 which showed a right knee injury in August 1988 and a 
right knee sprain in September 1992; VA outpatient treatment 
reports dated from February 1991 to June 1999 which showed a 
right knee injury in August 1992 (impression was bilateral 
post-traumatic knee pain) and a normal X-ray of the knees in 
January 1996; as well as a September 1997 VA examination 
report which noted that there was insufficient clinical 
information at the time of the examination to diagnose any 
acute or chronic disorder of either knee, or any chronic 
sequelae.  However, the September 1997 VA examination report 
also noted:  "Service-connection is established for this 
Veteran's knee condition; and it appears patient is 
developing bilateral ankle complaints which cannot be 
substantiated clinically at this time."  

In November 2003 the Veteran filed a claim to reopen his 
previously denied claim for service connection for a 
bilateral knee disorder.  He submitted a VA x-ray report 
dated in December 2003 showing normal knees as well as VA 
outpatient treatment reports dated through November 2007 
showing several complaints of bilateral knee pain.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in January 2000 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in January 2000  was that there 
was no current diagnosis of a bilateral knee disorder and no 
nexus between the Veteran's complaints of knee pain in 
service and his current complaints of knee pain.  Since the 
January 2000 Board decision the Veteran has submitted 
evidence of complaints of bilateral knee pain but no actual 
diagnosis of a bilateral knee disorder or a nexus between the 
Veteran's complaints of pain of the bilateral knees during 
service and his current complaints of bilateral knee pain.  
As this evidence does not relate (positively) to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for a bilateral knee disorder are 
not met.
 
2.	Right Index Finger Laceration

The Veteran submitted an original claim for service 
connection for a right finger disorder in April 1992.  The RO 
denied that claim in an August 1992 rating decision, finding 
no evidence of an injury to the right finger in the Veteran's 
service treatment records.  The Veteran perfected an appeal 
of that decision but during a July 1996 Travel Board hearing 
the Veteran's representative "deferred" the issue of 
entitlement to service connection for a right finger disorder 
and the Veterans Law Judge presiding over the hearing noted 
that the Veteran would be required to submit "new and 
material evidence" to reopen this issue at a later date.  
Thus, the rating decision of August 1992 is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the August 1992 rating 
decision included the Veteran's service treatment records 
which were negative for a right finger injury during service 
and private treatment records dated from August 1988 to 
September 1991 which were negative for a current right finger 
disorder.        

In June 1999, the Veteran filed a claim to reopen and by 
rating decision dated in October 1999 the RO found that the 
Veteran had failed to submit new and material evidence to 
reopen his previously denied claim.  The Veteran attempted to 
appeal that decision but failed to submit a timely 
substantive appeal after issuance of a statement of the case 
in June 2000.  

In May 2002, the Veteran filed another claim to reopen.  He 
submitted a VA X-ray report dated in September 1998 showing 
no evidence of a fracture of the right finger as well as VA 
outpatient treatment reports dated through November 2007.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in August 1992 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in August 1992  was that there was 
no evidence of a right finger fracture in service.  Since the 
August 1992 rating decision the Veteran has submitted a VA x-
ray report which shows no evidence of a fracture.  As this 
evidence does not relate (positively) to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim, it cannot 
serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for a right index finger 
laceration are not met.

3.	Bilateral Hearing Loss

The Veteran submitted his original claim for service 
connection for bilateral hearing loss in June 1999.  The RO 
denied this initial claim in an October 1999 rating decision, 
finding that there was no evidence of hearing loss in 
service.  Although the RO provided notice of the denial, the 
Veteran did not initiate an appeal.  The Veteran attempted to 
appeal that decision but failed to submit a timely 
substantive appeal after issuance of a statement of the case 
in June 2000.  Therefore, the RO's decision of October 1999 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

The evidence of record at the time of the October 1999 rating 
decision included the Veteran's service treatment records 
which were negative for bilateral hearing loss in service (in 
a September 1985 "Report of Medical History" the Veteran 
denied "hearing loss") and VA outpatient treatment records 
dated through June 1999 which were negative for current 
bilateral hearing loss.        

In November 2003 the Veteran filed a claim to reopen.  He 
submitted VA outpatient treatment reports dated through 
November 2007 which were negative for bilateral hearing loss.  
Since the claim to reopen was received after August 29, 2001, 
this claim shall be evaluated using the new criteria for new 
and material evidence.      

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in October 1999 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in October 1999  was that there 
was no evidence of bilateral hearing loss during service.  
Since the October 1999 rating decision the Veteran has 
submitted VA outpatient treatment reports dated through 
November 2007 which are negative for bilateral hearing loss.  
As this evidence does not relate (positively) to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for bilateral hearing loss are not 
met.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In a June 1995 rating decision, the RO granted service 
connection and assigned a noncompensable rating for recurrent 
cysts of the chest, neck, scrotum and elbow as secondary to 
participation in a trial vaccine program, effective from 
November 30, 1993.  In an October 2008 rating decision, the 
RO increased the rating to 10 percent, effective November 1, 
2007.  

The Veteran's skin disorder is currently rated under 38 
C.F.R. § 4.118, Diagnostic Code (DC) 7819-7806.  Under DC 
7819 benign skin neoplasms are to be rated as disfigurement 
of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 
7803, 7804, or 7805), or impairment of function.  

Under DC 7800 (disfigurement of the head, face, or neck), 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes [including 
eyelids], ears [auricles], cheeks, lips), or with six or more 
characteristics of disfigurement will be rated as 80 percent 
disabling.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes [including 
eyelids], ears [auricles], cheeks, lips), or with two or 
three characteristics of disfigurement the disability will be 
rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; skin hypo or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  38 C.F.R. § 4.118, DC 7800, Note (1).

Scars, other than of the head, face, or neck, are to be rated 
under DCs 7801 to 7805.  Under DC 7801, which governs scars, 
other than the head, face, or neck, that are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed six square inches (39 square 
centimeters).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 square 
centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, 
Note (1), (2).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part 
on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note 
(1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7804.

Under DC 7806 disorders of the skin will be rated as follows: 
More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period will result in a 60 percent evaluation.  20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period will result in a 30 percent evaluation.  
At least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period will result in a 10 percent 
evaluation.  Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period will 
result in a non compensable evaluation.  38 C.F.R. § 4.118, 
DC 7813-7806.  
 
In May 2002, the Veteran submitted a claim for increase.  In 
the rating action on appeal, the RO denied a claim for a 
compensable rating; however, during the course of the appeal, 
the RO increased the rating to 10 percent, effective November 
1, 2007.  In deciding the Veteran's claim, the Board will 
also consider whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

There are two periods of time at issue here: prior to 
November 1, 2007, for which the RO has assigned a 
noncompensable rating; and from November 1, 2007, to the 
present, for which the RO assigned a rating of 10 percent.  

a.  Prior to November 1, 2007

Evidence relevant to the level of severity of the Veteran's 
skin disorder prior to November 1, 2007 includes VA 
examination reports dated in November 2002, January 2003, and 
June 2004.  During the November 2002 examination the Veteran 
reported that while in service in 1982/1983, he participated 
in a trial for making a vaccine for neisserial, which 
includes the meningeal bacteria and also adoral organism.  He 
received an injection and had very little side effects except 
locally and developed a few blisters and multiple sebaceous 
cysts three months after vaccination.  He denied any systemic 
symptoms and claimed that he felt hot and sweaty but did not 
experience a temperature elevation as far as he was aware.  A 
review of the Veteran's systems revealed that the Veteran did 
not have any serious lesions or side-effect symptoms.  He had 
no cough, itching, shortness or breath, chest pain, 
gastrointestinal symptoms, or gastrourinary symptoms.  The 
Veteran reported that he gets sebaceous cysts developing in a 
slow, recurring fashion on his beard and on his neck and 
close to his year on his right side.  He has two or three on 
his back and multiple, tiny sebaceous cysts on his scrotum.  
He denied any serious illnesses.  

Physical examination revealed very tiny sebaceous cysts on 
the Veteran's beard measuring a couple of millimeters in 
size.  There were scars where the cysts have been opened and 
drained.  There were two or three tiny scars only 2 
millimeters (mm) in size.  He had larger cysts apparently 
removed from his back and there were scars were they were 
removed.  They were about the size of a quarter and there was 
some keloid formation where the cysts were.  The Veteran also 
had three to four tiny sebaceous cysts on the scrotum, some 
of which had been opened and drained.  There were little 
scars and cavities where the cysts had been removed.  The 
impression was multiple, small sebaceous cysts on the 
Veteran's face, back, and scrotum.  The VA examiner also 
opined that these cysts were not due to the vaccine trial the 
Veteran underwent in service.

During the January 2003 VA examination the examiner 
reiterated the findings in the November 2003 VA examination 
and noted that VA outpatient treatment reports dated in 
August 2002 show complaints of painful epidermoid cysts on 
the back.  A cyst on the right side of the Veteran's back was 
removed in December 2002.  Physical examination of the face 
revealed no acute cysts.  There were a few hyperpigmented, 
very small depressed areas on both cheeks from previous 
active lesions.  Examination of the neck revealed a 2 
centimeter (cm) by 2 mm scar on the right side of the neck, 
which was non-tender with no keloid formation.  Examination 
of the back revealed one active cyst measuring 1/2 by 1/2 cm in 
size over the scapular area.  This area was hyperpigmented 
and slightly tender.  There was a 1 1/2 cm by 2 mm recent 
surgical scar over the posterior chest area just below the 
scapula.  Examination of the scrotum revealed some very 
minimal cysts measuring no more than 2 or 3 mm over the 
scrotal sac.  Photographs were taken.  The diagnosis was 
epidermoid cysts with residual minimal scarring of the face 
and neck area, a small active cyst over the scapula, healing 
recent removal of epidermoid cyst right posterior chest just 
below the scapula, and minimal scrotal cysts.  The examiner 
opined that there was only minimal disfigurement from the 
previous lesion of the face, which was now healed and 
quiescent.   

During the June 2004 VA examination the examiner reiterated 
the Veteran's history and noted that a mass on the Veteran's 
right back was surgically removed at a VA facility in March 
2003 and a mass was removed from his left back in April 2003.  
The Veteran had been using Retin-A on a daily basis for the 
past year.  Physical examination of the face revealed 
hyperpigmented, pitted areas over both cheeks, especially in 
the beard area, but no acute lesions.  Examination of the 
chest revealed a probable 1 cm cystic mass in the right 
nipple, but no other significant chest lesions.  Examination 
of the posterior chest revealed a 1 x 1 cm, depressed scar 
over the right scapular area which was non-tender and without 
any significant keloid formation.  Examination of the lower 
back on the left side revealed three small, probably 4 mm 
scars which were not depressed and were nontender, with no 
keloid formation.  Examination of the scrotum revealed one 
cyst measuring at least one centimeter in size as well as 
several other small cysts, probably measuring about 4 mm in 
size.  Photographs were taken as well.  The diagnosis was 
multiple recurring epidermoid cysts, history of postoperative 
removal of cysts on posterior chest and back within the past 
year.  The current examination revealed pitted scars on the 
cheeks, a scar in the right scapular area, and two small 
scars in the lower back area, which the examiner opined were 
not disfiguring.  The percentage of exposed areas involved 
was nor more than one percent.  In addition, the exposed area 
of the total body was approximately one percent, as well.   

Also of record are VA outpatient treatment notes dated from 
February 1991 to October 2007 showing treatment for the 
Veteran's skin disorder.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
compensable disability rating for the Veteran's service-
connected skin disorder.  An increased evaluation under DC 
7800 is not warranted as there is no indication that the 
Veteran's scar of the face meets any of the eight 
characteristics of disfigurement listed above.  An increased 
evaluation under DC 7801 or 7802 is also not warranted as the 
Veteran's scar area of the hands and neck does not exceed 39 
square centimeters.  Furthermore, an increased evaluation is 
also not warranted under DC 7803 or DC 7804 as there is no 
evidence that the Veteran's scars are superficial, unstable, 
or painful on examination.  As to DC 7805, the Board notes 
that there is no evidence of limitation of function of the 
chest, neck, face, scrotum, or elbow.  Finally, as to DC 7806 
there is no evidence that the Veteran's skin disorder affects 
at least 5 percent of the entire body or exposed areas 
affected.  Nor is there evidence that the Veteran's skin 
condition requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for less 
than six weeks during the past 12-month period.  Therefore, 
the assignment of a compensable disability rating prior to 
November 1, 2007 must be denied.  

b.	Beginning November 1, 2007

Evidence relevant to the level of severity of the Veteran's 
skin disorder beginning November 1, 2007, includes a November 
2007 VA outpatient treatment report showing excision of a 
cystic lesion on the right zygomatic and upper and mid-back 
and a February 2008 VA examination.

During the February 2008 VA examination, the Veteran 
complained of pain upon palpation and reported that he 
treated his skin condition with a type of antibiotic ointment 
and had several lesions removed surgically.  Physical 
examination of the skin revealed a level scar present at the 
right elbow measuring about 2.5 cm to 0.5 cm.  The scar had 
hyperpigmentation if less than six square inches and abnormal 
texture less than six square inches.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, or hypopigmentation.  There was another scar 
located on the right cheek which was depressed and measured 
about 1.5 cm by 0.5 cm with hyperpigmentation of less than 
six square inches and abnormal texture less than six square 
inches.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, inflammation, or edema.  Another scar 
located on the upper back was depressed and measured about 4 
cm by 1.5 cm with  less than six square inches of 
hypopigmentation, hyperpigmentation, and abnormal texture.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
inflammation, or edema.  There was another scar located on 
the mid back which was level and measured 7 cm by 2 cm with 
less than six square inches of hypopigmentation, 
hyperpigmentation, or abnormal texture.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, inflammation, or 
edema.  There was a round shaped cyst present at the left 
scrotum measuring approximately 0.5 cm by 0.5 cm which was 
tender to palpation.  There was adherence to the underlying 
structure and the texture was firm with an elevated surface.  
There was no effect on function.  

The range of motion of the right and left elbow joints was as 
follows:  flexion to 145 degrees, extension to 0 degrees, 
supination to 85 degrees, and pronation to 80 degrees.  
Neither joint function was additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  Photographs from this examination are of 
record.    

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating greater than 10 percent for the Veteran's 
service-connected skin disorder.  An increased evaluation 
under DC 7800 is not warranted as there is no indication 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes [including eyelids], ears [auricles], 
cheeks, lips), or with two or three characteristics of 
disfigurement.  An increased evaluation under DC 7801 or 7802 
is not warranted as the Veteran's scar area of the hands and 
neck does not exceed 77 square centimeters.  An increased 
evaluation is also not warranted under DC 7803 or DC 7804 as 
a 10 percent rating is the highest rating possible under 
these diagnostic codes.  Finally, as to DC 7805, the Board 
notes that there is no evidence of limitation of function of 
the chest, neck, face, scrotum, or elbow.  Thus, the Veteran 
is not entitled to a disability rating greater than 10 
percent for his service-connected skin disorder.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate skin disorders, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See also 
Butts v. Brown, 5 Vet. App. 532 (1993).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

With regard to the new and material evidence issues decided 
herein, the RO provided the appellant pre-adjudication notice 
by letters dated in July 2004 (bilateral knees), August 2004 
(hearing loss), and January 2005 (right finger).  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
 
For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With regard to the increased rating claim decided above, such 
notice was not provided in this case.  Although the appellant 
received inadequate notice, and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 49.

In a September 2002 letter, the RO explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The March 2003 rating decision 
explained the criteria for the next higher disability rating 
available for the Veteran's service-connected skin disorder 
under the applicable diagnostic codes.  The April 2003 
statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected skin disorder, as well as the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that disability evaluations center on the ability of 
the body or system in question to function in daily life, 
with specific reference to employment.  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.
                                                       
VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board, although the Veteran 
declined to do so.  As the Board has denied reopening the 
claims described above, there is no duty to obtain a VA 
examination with regard to the new and material evidence 
issues.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

The appeal seeking to reopen a claim of service connection 
for a bilateral knee disorder is denied.

The appeal seeking to reopen a claim of service connection 
for right index finger laceration is denied.

The appeal seeking to reopen a claim of service connection 
for bilateral hearing loss is denied.

A compensable disability rating for epidermoid cysts of the 
chest, neck, face, scrotum, and elbow prior to November 1, 
2007 is denied.

A disability rating greater than 10 percent for epidermoid 
cysts of the chest, neck, face, scrotum, and elbow beginning 
November 1, 2007 is denied.


REMAND

The RO previously denied a claim for service connection for a 
bilateral ankle disorder in an April 1992 rating decision.  
This decision was confirmed by the Board in January 2000 and 
became final.  The RO also previously denied a claim for 
service connection for a nasal disorder in an August 1992 
rating decision.  While the Veteran originally perfected an 
appeal of that decision he later "deferred" his appeal 
during a July 1996 Travel Board hearing.  Thus, the August 
1992 rating decision also became final.  Therefore, in order 
to reopen these claims, the Veteran must submit new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
Unfortunately, the Veteran was never informed of the 
requirement of submitting new and material evidence regarding 
the bilateral ankle and nasal disorder claims.   Thus, the 
notice requirements in Kent, supra, were not met with regard 
to these two issues.  On remand, the Veteran should be 
provided with appropriate notice that complies with Kent.    

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that 
all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate notice 
on the Veteran's application to reopen 
previously denied claims for service 
connection for a bilateral ankle 
disorder and a nasal disorder.  A copy 
of the notice letter should be included 
in the claims file.

2.	Readjudicate the Veteran's application 
to reopen previously denied claims for 
a bilateral ankle disorder and a nasal 
disorder.  If the benefits sought on 
appeal remain denied, the Veteran 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


